Case: 17-20360      Document: 00514503374         Page: 1    Date Filed: 06/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 17-20360                              FILED
                                                                             June 6, 2018
                                                                           Lyle W. Cayce
CANDACE LOUISE CURTIS; RIK WAYNE MUNSON,                                        Clerk

              Plaintiffs - Appellants

v.

CANDACE KUNZ-FREED; ALBERT VACEK, JR.; BERNARD LYLE
MATTHEWS, III; NEAL SPIELMAN; BRADLEY FEATHERSTON;
STEPHEN A. MENDEL; DARLENE PAYNE SMITH; JASON OSTROM;
GREGORY LESTER; JILL WILLARD YOUNG; CHRISTINE RIDDLE
BUTTS; CLARINDA COMSTOCK; TONI BIAMONTE; BOBBIE BAYLESS;
ANITA BRUNSTING; AMY BRUNSTING; DOES 1-99,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1969


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Candace Louis Curtis and Rik Wayne Munson sued more than fifteen
individuals – the judges, attorneys, court officials, and parties from a probate
proceeding in Harris County – alleging that the defendants collectively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20360       Document: 00514503374    Page: 2    Date Filed: 06/06/2018



                                  No. 17-20360
violated RICO, committed common law fraud, and breached their fiduciary
duties. Plaintiffs contend that defendants are part of the “Harris County Tomb
Raiders a.k.a Probate Mafia,” which it alleges is a secret society of probate
practitioners, court personnel, probate judges, and other elected officials who
are running a “criminal theft enterprise” and “organized criminal consortium,”
designed to “judicially kidnap and rob the elderly” and other heirs and
beneficiaries of their “familial relations and inheritance expectations.” The
district court dismissed all claims based on a number of often overlapping
grounds: (1) judicial immunity, (2) attorney immunity, (3) failure to state a
claim, and (4) the court’s inherent power to dismiss frivolous complaints.
      We review de novo a district court's dismissal under Rule 12(b)(6).
Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016). Plaintiffs’
appeal focuses on the dismissal of their RICO claim. They set forth the
elements of that offense and attempt to address each one. But the factual
allegations they use to support those elements are mostly, as the district court
put it, “fantastical” and often nonsensical. We agree with the district court that
the allegations are frivolous and certainly do not rise to the level of plausibility
that the law requires.
      AFFIRMED.




                                         2